In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 15-1415V
                                          Filed: April 20, 2016

* * * * * * * * * * * *                     *             UNPUBLISHED
KIMBERLY TAIT and DAVID TAIT,               *
on behalf of their minor child, D.T.,       *
                                            *
                      Petitioners,          *             Chief Special Master Dorsey
                                            *
v.                                          *             Attorneys’ Fees and Costs
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
                      Respondent.           *
                                            *
* * * * * * * * * * * * *
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioners.
Robert P. Coleman, III, U.S. Department of Justice, Washington, D.C., for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On November 23, 2015, Kimberly and David Tait (“petitioners”) filed a petition on
behalf of their minor child, D.T., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to 34 (2012). Petitioners alleged that as a result of receiving
DTaP, Hib, IPV, and MMR vaccinations on January 30, 2015, D.T. developed Type 1 Diabetes.
Petition at Preamble, ¶¶ 9, 11.

        On February 12, 2016, petitioners filed a motion for a decision dismissing their petition.
A decision dismissing the petition was issued. The undersigned issued a Decision dismissing the
petition on February 16, 2016.

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
        On April 12, 2016, petitioners filed an application for attorneys’ fees and costs,
requesting $5,576.50 in attorneys’ fees, and $700.55 in attorneys’ costs, for a total fees and costs
award of $6,277.05. See Pet’rs’ App. at 1-2. Petitioners’ counsel filed an itemized invoice for
attorneys’ fees and costs with the motion. See id., Exhibit A. In accordance with General Order
#9, petitioners’ counsel states that petitioner did not incur any costs in pursuit of the claim. Id. at
1.

        On April 18, 2016, respondent filed a response to petitioners’ application, stating:

                Based on a survey of fee awards in similar cases and her experience
                litigating Vaccine Act claims, respondent has no objection to the
                overall amount requested in petitioners’ motion. However, the lack
                of objection should not be construed as an admission, concession, or
                waiver as to any of the matters raised by petitioners’ request for
                attorney’s fees and costs. . .

        Resp’s Response at 2.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
undersigned has reviewed counsel’s time records, tasks performed, and costs requested, and
finds them reasonable. Based on the reasonableness of petitioner’s request and the lack of
opposition from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees
and costs.

        Accordingly, the undersigned awards the total of $6,277.05 as follows:

            (1) A lump sum of $6,277.05 in the form of a check payable jointly to petitioners
                and petitioners’ counsel of record, Andrew D. Downing, for attorneys’ fees
                and costs.

        The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master


3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2